DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims benefit to U.S. Provisional Application Serial No. 62/948696, filed on December 16, 2020, which is incorporated by reference herein in its entirety. 
Claims 1-18, 20, and 21 are pending. Claims 19 and 22-32 are cancelled. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18, 20, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method and a computer readable storage medium (CRM) (presumed to be within a statutory category for the purposes of subject matter eligibility analysis, see rejection below) for unsupervised taxonomy extraction from medical clinical trials. 
Specifically, the limitations of (Claim 1 being representative) “(a) reading one or more corpus, each of the one or more corpus comprising a plurality of clinical trial descriptions; (b) reading a list of disease conditions, the list having one or more disease condition mapped to one or more associated keyword; (c) determining a plurality of categories of clinical trials based on the plurality of clinical trial descriptions and the list of disease conditions; (d) determining a frequency of occurrence for each of one or more repeated terms from each category of clinical trials; ( e) determining a set of category-specific repeated terms having a frequency of occurrence greater than a predetermined threshold; (f) determining whether each repeated term in the set of category-specific repeated terms is not present in a predetermined medical taxonomy to thereby identify a set of new terms; (g)  determining a plurality of vectors for each new term in the set of new terms, each vector for a particular new term corresponding to the one or more associated keyword; (h) based on the plurality of vectors, selecting one or more of the new terms in the set of new terms; (i) and mapping each of the selected new terms to a disease condition thereby generating a supplemented list of disease conditions.”, as drafted, is a process that, under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting a system implemented by an artificial neural network (Claim 3), application programming interface (API) (Claim 6), and a CRM (Claim 20), the claimed invention amounts to managing personal behavior or interaction between people. For example, but for the artificial neural network, API, and CRM, this claim encompasses a person reading one or more corpus and disease conditions, categorizing clinical trial descriptions and the lit of disease conditions, determining a frequency of occurrence for each of one or more repeated terms from each category of clinical trials, determining a set of category-specific repeated terms having a frequency of occurrence greater than a predetermined threshold, determining whether each repeated term in the set of category-specific repeated terms is not present in a predetermined medical taxonomy to thereby identify a set of new terms, determining a plurality of vectors for each new term in the set of new terms, each vector for a particular new term corresponding to the one or more associated keyword, based on the plurality of vectors, selecting one or more of the new terms in the set of new terms, and mapping each of the selected new terms to a disease condition thereby generating a supplemented list of disease conditions in the manner described in the identified abstract idea, supra. The Examiner notes that “method of organizing human activity” includes a person’s interaction with a computer (see October 2019 Update: Subject Matter Eligibility at Pg. 5). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular,
the claim recites an artificial neural network (Claim 3), API (Claim 6), and a CRM (Claim 20). This additional elements are not exclusively described by the applicant and is recited at a at a high-level of generality (i.e., a generic general-purpose computer or components thereof or a generic server performing generic computer functions of reading one or more corpus, reading a list of disease conditions, determining a plurality of categories of clinical trials based on the plurality of clinical trial descriptions and the list of disease conditions, determining a frequency of occurrence for each of one or more repeated terms from each category of clinical trials, determining a set of category-specific repeated terms having a frequency of occurrence greater than a predetermined threshold, identify a set of new terms, determining a plurality of vectors for each new term in the set of new terms, selecting one or more of the new terms in the set of new terms, and mapping each of the selected new terms to a disease condition) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount
to significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional element of
using a general- purpose computer or components thereof, such as an artificial neural network (Claim 3), API (Claim 6), and  a CRM (Claim 20), to perform unsupervised taxonomy extraction by reading one or more corpus, reading a list of disease conditions, determining a plurality of categories of clinical trials based on the plurality of clinical trial descriptions and the list of disease conditions, determining a frequency of occurrence for each of one or more repeated terms from each category of clinical trials, determining a set of category-specific repeated terms having a frequency of occurrence greater than a predetermined threshold, identify a set of new terms, determining a plurality of vectors for each new term in the set of new terms, selecting one or more of the new terms in the set of new terms, and mapping each of the selected new terms to a disease condition amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”). 
	Claims 2-18 and 21 are similarly rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Claim(s) 2 merely describe(s) determining medical criteria from each of the plurality of clinical trial descriptions. Claim(s) 3 merely describe(s) applying an artificial neural network to the plurality of clinical trial descriptions. Claim(s) 4 and 5 merely describe(s) determining one or more relevant patient medical profiles based on the determined medical criteria and the plurality of patient medical profiles and selecting one or more category of the plurality of categories of clinical trials based on the one or more likely disease conditions of the respective patient medical profile. Claim(s) 6 merely describe(s) assessing one or more corpus via an application programming interface. Claim(s) 7 merely describe(s) one or more keywords are unique for each disease condition. Claim(s) 8 merely describe(s) wherein each of the plurality of categories of clinical trials corresponds to a unique disease condition. Claim(s) 9 merely describe(s) determining a frequency of occurrence comprises determining a score for each repeated term. Claim(s) 10 merely describe(s) the score represents a ratio of frequency of occurrence of the repeated word in its respective category of clinical trial to the frequency of occurrence in all other categories of clinical trials. Claim(s) 11 merely describe(s) the predetermined threshold is based on frequency of occurrence in a known medical taxonomy. Claim(s) 12 merely describe(s) determining a probability that the new term is a medical term. Claim(s) 13 merely describe(s) determining a condition metric, wherein the plurality of distances are determined based in part on the condition metric. Claim(s) 14 merely describe(s) the condition metric is determined from a Map/Reduce cluster. Claim(s) 15 merely describe(s) that each vector in the plurality of vectors comprises a frequency the particular new term and associated keyword appear together in the respective category of clinical trial, the frequency they appear in proximity to a third medical term, and the morphological resemblance between the particular new term and associated keyword. Claim(s) 16 merely describe(s) that the morphological resemblance is scored based on a frequency analysis of the morphological structures and the number of their appearance in the corpus. Claim(s) 17 merely describe(s) selecting the one or more new terms comprises determining one or more vectors of the plurality of vectors having a vector magnitude below a vector magnitude threshold. Claim(s) 18 merely describe(s) selecting the one or more new terms comprises determining one or more vectors of the plurality of vectors having a minimum vector magnitude. Claim(s) 21 merely describe(s) a method for determining a vector magnitude for each new medical term and associated keyword pair.

Claims 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 20 is rejected because it does not sufficiently recite a non-transitory computer readable storage medium. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. §101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation "non-transitory" to the claim. Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. §101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).
The Examiner suggests the addition of “non-transitory” to computer-readable media in the disclosure.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. —Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 is a duplicate of Claim 4, with the addition of the word "supplemented".  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eickhoff (US 20200105419 A1) in view of Walpole (US 11328795 B2). 

REGARDING CLAIM 1
Eickhoff teaches a method comprising: 
	reading one or more corpus; [Eickhoff teaches at Para. 0004 providing a list of disease diagnoses based on data associated with a patient using searching of literature. Para.0022 teaches that a list of literatures may be generated based on the keywords for each of the queries. For example, the literature may be any type of document, including biomedical publications, articles, research papers, journal entries, textbooks, guidelines, or any other source of medical information.]
reading a list of disease conditions, the list having one or more disease condition mapped to one or more associated keyword; [Eickhoff teaches at Para.0004 that the method comprises accessing data associated with a patient, dividing the data into one or more queries, wherein each of the one or more queries is associated with one or more keywords.]
determining a plurality of categories of clinical literature based on the plurality of clinical literature descriptions and the list of disease conditions; [Eickhoff teaches at Para. 0067 that the diagnosis support module 350 may provide the list of one or more potential disease diagnoses based on the unique identifier under which terms have been grouped. As shown in FIG. 4, in some examples, a concept translation, as shown using arrow 430, may be performed. The concept translation is performed by finding the description associated with the unique identifier (e.g., CUI for UMLS) in the medical library, such as, finding the name of the disease for which the unique identifier stands for. As a result of the concept translation, the unique identifiers can be transformed into human readable disease diagnosis that can be provided as the one or more potential disease diagnoses.] 
determining a frequency of occurrence for each of one or more repeated terms from each category of clinical literature; [Eickhoff teaches at Para.0055 that a document internal “tf-idf” (“term frequency-inverse document frequency”) terms may be identified, which represents terms that occur frequently locally (e.g., within the literature) but infrequently globally (e.g., across the collection of literatures). A tf-idf score of a term increases proportionally to the number of times a word appears in a document and is offset by the number of documents in the corpus that contain the word. Thus, high ranking tf-idf terms may correspond to terms that are meaningful for a particular disease as the terms appear more frequently within a particular literature but not common across all literatures.]
determining a set of category-specific repeated terms having a frequency of occurrence greater than a predetermined threshold; [Eickhoff teaches at Para. 0055 that the system may set a threshold value for the tf-idf score such that terms with tf-idf score above the threshold value may be extracted for use as the plurality of terms.]
determining whether each repeated term in the set of category-specific repeated terms is not present in a predetermined medical taxonomy to thereby identify a set of new terms; [Eickhoff teaches at Para.0064 that some of the terms of the plurality of terms may contain little to no useful information for the disease diagnosis process. In some cases, these terms may indeed have a high tf-idf score, yet not be useful for the disease diagnosis process. For instance, terms like “Monday,” “dreams,” or “she” are not informative in the context of the application of disease diagnosis. These terms may be filtered out (e.g., removed) from the plurality of terms. In some examples, a medical language library (e.g., the UMLS) may be used to filter out terms that are not associated with a semantic type assigned to a term in the library that is useful for disease diagnosis. For example, for a given extracted term from a literature, corresponding semantic type of the given term may be retrieved from the library. If the semantic type is not “disease” or “syndrome” then the term may be filtered out of the plurality of terms. Para. 0056 teaches that the libraries may include medical vocabularies, standards, classification tools, acronyms, etc.]
determining a plurality of vectors for each new term in the set of new terms, each vector for a particular new term corresponding to the one or more associated keyword; [Eickhoff teaches at Para. 0054 when referring back to FIG. 2, at block 208, a plurality of terms for each query maybe merged into a combined list of terms. Para. 0054 further teaches one or more synonymous terms of the plurality of terms may be grouped under a unique identifier. Para. 0065 further teaches grouping module 338 may group synonymous terms of the plurality of terms together. That is, terms with similar meaning may be grouped together. The grouping can be done using unique identifiers, such that all terms with synonymous meanings are grouped under the same unique identifier.]
based on the plurality of vectors, selecting one or more of the new terms in the set of new terms; and mapping each of the selected new terms to a disease condition thereby generating a supplemented list of disease conditions.  [Eickhoff teaches at Para. 0064 that one or more synonymous terms of the plurality of terms may be grouped under a unique identifier corresponding to a potential diagnosis of the one or more potential diagnoses. Para.0067 further teaches that in the example of Fig.4, the diagnosis support module 350 provides a list of potential disease diagnoses 450 based on the queries and corresponding terms. The list of diagnoses may be provided in an order of ranks calculated for each diagnosis based on the overall score corresponding to each grouping of the unique identifiers.]
Eickhoff does not explicitly teach, however Walpole teaches 
each of the one or more corpus comprising a plurality of clinical trial descriptions; [Walpole teaches at Col.1, Line 65-67 that parsing the protocol for the clinical trial may include analyzing a protocol document using keyword analysis and pattern matching.]
determining a plurality of categories of clinical trials based on the plurality of clinical trial descriptions [Walpole teaches at Col. 4, Lines 57-61 that one method for parsing a protocol is based on keyword analysis, in which pattern matching is used to locate predefined standardized pertinent sections of a protocol. Each of these sections contains specific information, known to be associated with a particular subtopic in the protocol.]
each category of clinical trials; [Walpole teaches at Col.1, Lines 65-67 that parsing the protocol for the clinical trial may include analyzing a protocol document using keyword analysis and pattern matching. Col. 4, Lines 57-61 further teaches that one method for parsing a protocol is based on keyword analysis, in which pattern matching is used to locate predefined standardized pertinent sections of a protocol. Each of these sections contains specific information, known to be associated with a particular subtopic in the protocol.] 
Therefore, it would be prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the method for unsupervised taxonomy extraction from clinical trials as taught by Eickhoff and incorporate reading one or more corpus comprising a plurality of clinical trial descriptions, determining a plurality of categories of clinical trials based on the plurality of clinical trial descriptions, and each category of clinical trials as taught by Walpole, with the motivation of improving the planning, execution, and reporting of clinical trials (Walpole Col.3 Lines 24-26).

REGARDING CLAIM 2
Eickhoff/ Walpole teaches the method of claim 1, Walpole further teaches further comprising determining medical criteria from each of the plurality of clinical trial descriptions, wherein the medical criteria comprise inclusion criteria and/or exclusion criteria. [Walpole teaches at Col.4, Lines 57-61 teaches that one method for parsing a protocol is based on keyword analysis, in which pattern matching is used to locate predefined standardized pertinent sections of a protocol. Col. 4, Lines 64-67 Subsections on eligibility define which subjects are to be included or excluded, typically designated by age range, gender, medical conditions, and ability to provide informed consent.]
Therefore, it would be prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the method for unsupervised taxonomy extraction from clinical trials as taught by Eickhoff/ Walpole and incorporate determining medical criteria from each of the plurality of clinical trial descriptions, wherein the medical criteria comprise inclusion criteria and/or exclusion as taught by Walpole, with the motivation of improving the planning, execution, and reporting of clinical trials (Walpole Col.3 Lines 24-26).



REGARDING CLAIM 3
Eickhoff/Walpole teaches the method of claim 2, Eickhoff further teaches wherein determining medical criteria comprises applying an artificial neural network to the plurality of clinical literature descriptions. [Eickhoff teaches at Para. 0023 that the graphical user interface (GUI) may include a display component for providing a list of literatures associated with the health record. The list of literature may be generated based on one or more keywords associated with the health record. The GUI may include a display component for providing one or more potential diagnoses. The diagnoses may be generated based on terms extracted from the list of literatures associated with the health record. In some implementation, the health record may include data input by a user, an electronic health record (EHR), or a combination thereof.]
	Eickhoff does not explicitly teach, however Walpole teaches 
to the plurality of clinical trial descriptions [Walpole teaches at Col.1, Line 65-67 that parsing the protocol for the clinical trial may include analyzing a protocol document using keyword analysis and pattern matching.]
Therefore, it would be prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the method for unsupervised taxonomy extraction from clinical trials as taught by Eickhoff/ Walpole and incorporate determining medical criteria comprises applying an artificial neural network to the plurality of clinical trial descriptions as taught by Eickhoff and the plurality of clinical trial descriptions as taught by Walpole, with the motivation of reducing the complexity of disease diagnoses systems by increasing the accuracy, liability, and efficiency of disease diagnoses (Eickhoff Para. 0024), as well as improving the planning, execution, and reporting of clinical trials (Walpole Col.3, 24-26).

REGARDING CLAIM 4
Eickhoff/ Walpole teach the method of claim 2, further comprising: Eickhoff further teaches 
reading a plurality of patient medical profiles; [Eickhoff teaches at Para. 0022 that data (e.g., an EHR, user input, etc.) associated with a patient may be accessed. Para.0035 further teaches that a health record may include an electronic health record (EHR) including a patient's medical history, prior diagnoses, medications, treatment plans, immunization dates, allergies, laboratory and test results, imaging, doctor's office visit notes, physiological measurements, health attributes, conditions, procedures, etc.]
determining one or more likely disease conditions for each patient medical profile based on the list of disease conditions; [Eickhoff teaches at Para. 0019 that data collected for and used in an electronic health record (EHR) system can be used in various ways to provide computer generated digital solutions in health care fields for patient care and clinical support. One of the uses of EHR systems can be in diagnosing diseases based on EHR data. In conventional systems, clinical decision support systems are used to assist medical professionals in evaluating symptoms and making correct and timely decisions, aided by EHR data. For example, these systems may use an EHR for a patient and provide a diagnosis or a list of diagnoses based on the EHR of the patient. Para. 0020 further teaches that given a new patient's EHR data, a system may provide a prediction of likelihood of the new patient having the particular disease based on the historic data.]
determining one or more relevant patient medical profiles based the plurality of patient medical profiles; [ Eickhoff teaches at Para. 0019 that electronic health record (EHR) systems typically rely on identifying relevant information and conducting inferences on the basis of the relevant information.]
for the relevant patient medical profiles, selecting one or more category of the plurality of categories of clinical literature based on the one or more likely disease conditions of the respective patient medical profile. [Eickhoff teaches at Para. 0022 that data (e.g., an EHR, user input, etc.) associated with a patient may be accessed. The data may be divided into one or more queries. For example, each query may represent a distinct medical episode, such as a patient encounter, a clinical visit, etc. Each of the queries may be associated with one or more keywords. A list of literatures may be generated based on the keywords for each of the queries. For example, the literature may be any type of document, including biomedical publications, articles, research papers, journal entries, textbooks, guidelines, or any other source of medical information. From each literature, multiple terms may be extracted. The terms may be merged into a combined list of terms. The combined list of terms may be used to identify and provide one or more potential disease diagnoses.]
Eickhoff may not explicitly teach, however, Walpole teaches 
selecting one or more category of the plurality of categories of clinical trials [Walpole teaches at Col. 4, Lines 57-61 that one method for parsing a protocol is based on keyword analysis, in which pattern matching is used to locate predefined standardized pertinent sections of a protocol. Each of these sections contains specific information, known to be associated with a particular subtopic in the protocol.]
determining one or more relevant patient medical profiles based on the determined medical criteria based on the determined medical criteria [Walpole teaches at Col.4, Lines 57-61 teaches that one method for parsing a protocol is based on keyword analysis, in which pattern matching is used to locate predefined standardized pertinent sections of a protocol. Col. 4, Lines 64-67 Subsections on eligibility define which subjects are to be included or excluded, typically designated by age range, gender, medical conditions, and ability to provide informed consent.]
Therefore, it would be prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the method for unsupervised taxonomy extraction from clinical trials as taught by Eickhoff and incorporate selecting one or more category of the plurality of categories of clinical trials and determining one or more relevant patient medical profiles based on the determined medical criteria based on the determined medical criteria as taught by Walpole, with the motivation of improving the planning, execution, and reporting of clinical trials (Walpole Col.3 Lines 24-26).

REGARDING CLAIM 5
Eickhoff/ Walpole teach the method of claim 2, Eickhoff teaches further comprising: 
reading a plurality of patient medical profiles; [Eickhoff teaches at Para. 0022 that data (e.g., an EHR, user input, etc.) associated with a patient may be accessed. Para.0035 further teaches that a health record may include an electronic health record (EHR) including a patient's medical history, prior diagnoses, medications, treatment plans, immunization dates, allergies, laboratory and test results, imaging, doctor's office visit notes, physiological measurements, health attributes, conditions, procedures, etc.]
determining one or more likely disease conditions for each patient medical profile based on the supplemented list of disease conditions; [Eickhoff teaches at Para. 0019 that data collected for and used in an electronic health record (EHR) system can be used in various ways to provide computer generated digital solutions in health care fields for patient care and clinical support. One of the uses of EHR systems can be in diagnosing diseases based on EHR data. In conventional systems, clinical decision support systems are used to assist medical professionals in evaluating symptoms and making correct and timely decisions, aided by EHR data. For example, these systems may use an EHR for a patient and provide a diagnosis or a list of diagnoses based on the EHR of the patient. Para. 0020 further teaches that given a new patient's EHR data, a system may provide a prediction of likelihood of the new patient having the particular disease based on the historic data.]
determining one or more relevant patient medical profiles based on the determined medical criteria and the plurality of patient medical profiles; [ Eickhoff teaches at Para. 0019 that electronic health record (EHR) systems typically rely on identifying relevant information and conducting inferences on the basis of the relevant information.]
for the relevant patient medical profiles, selecting one or more category of the plurality of categories of clinical literature based on the one or more likely disease conditions of the respective patient medical profile. [Eickhoff teaches at Para. 0022 that data (e.g., an EHR, user input, etc.) associated with a patient may be accessed. The data may be divided into one or more queries. For example, each query may represent a distinct medical episode, such as a patient encounter, a clinical visit, etc. Each of the queries may be associated with one or more keywords. A list of literatures may be generated based on the keywords for each of the queries. For example, the literature may be any type of document, including biomedical publications, articles, research papers, journal entries, textbooks, guidelines, or any other source of medical information. From each literature, multiple terms may be extracted. The terms may be merged into a combined list of terms. The combined list of terms may be used to identify and provide one or more potential disease diagnoses.]
Eickhoff may not explicitly teach, however, Walpole teaches 
selecting one or more category of the plurality of categories of clinical trials [Walpole teaches at Col. 4, Lines 57-61 that one method for parsing a protocol is based on keyword analysis, in which pattern matching is used to locate predefined standardized pertinent sections of a protocol. Each of these sections contains specific information, known to be associated with a particular subtopic in the protocol.]
based on the determined medical criteria [Walpole teaches at Col.4, Lines 57-61 teaches that one method for parsing a protocol is based on keyword analysis, in which pattern matching is used to locate predefined standardized pertinent sections of a protocol. Col. 4, Lines 64-67 Subsections on eligibility define which subjects are to be included or excluded, typically designated by age range, gender, medical conditions, and ability to provide informed consent.]
Therefore, it would be prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the method for unsupervised taxonomy extraction from clinical trials as taught by Eickhoff and incorporate selecting one or more category of the plurality of categories of clinical trials and determining one or more relevant patient medical profiles based on the determined medical criteria based on the determined medical criteria as taught by Walpole, with the motivation of improving the planning, execution, and reporting of clinical trials (Walpole Col.3 Lines 24-26).

REGARDING CLAIM 6
Eickhoff/ Walpole the method of claim 1, Eickhoff further teaches wherein reading one or more corpus comprises accessing the one or more corpus via an application programming interface (API). [Eickhoff teaches at Para.0023 that a graphical user interface (GUI) may include a display component for providing a list of literatures associated with the health record. Para.0068 further teaches updating the second display component to depict an updated plurality of literature associated with the changed, refreshed, or included/excluded health record section.]
	
REGARDING CLAIM 7
Eickhoff/ Walpole teach the method of claim 1, Eickhoff further teaches wherein the one or more keywords are unique for each disease condition. [Eickhoff teaches at Para. 0054 that one or more synonymous terms of the plurality of terms may be grouped under a unique identifier corresponding to a potential diagnosis of the one or more potential diagnoses.] 


REGARDING CLAIM 8
Eickhoff/ Walpole teach the method of claim 1, Eickhoff further teaches wherein each of the plurality of categories of clinical trials corresponds to a unique disease condition. [Eickhoff teaches Para. 0054 one or more synonymous terms of the plurality of terms may be grouped under a unique identifier corresponding to a potential diagnosis of the one or more potential diagnoses. Para. 0065 further teaches that the grouping can be done using unique identifiers, such that all terms with synonymous meanings are grouped under the same unique identifier. The identifier may correspond to an identifier in the particular medical language library used.]

REGARDING CLAIM 9
Eickhoff/ Walpole teach the method of claim 1, Eickhoff further teaches wherein determining a frequency of occurrence comprises determining a score for each repeated term. [Eickhoff teaches at Para. 0054 that the plurality of terms may be determined based on an overall score calculated for each of the plurality of terms. In some examples, the overall score may be calculated based on a term score indicating a term frequency-inverse document frequency for a particular term of the plurality of terms and the relevance score associated with a particular literature corresponding to the particular term.]

REGARDING CLAIM 10
Eickhoff/ Walpole teaches the method of claim 9, Eickhoff further teaches wherein the score represents a ratio of frequency of occurrence of the repeated word in its respective category of clinical literature to the frequency of occurrence in all other categories of clinical literature. [Eickhoff teaches at Para. 0055 that a document internal “tf-idf” (“term frequency-inverse document frequency”) terms may be identified, which represents terms that occur frequently locally (e.g. within the literature) but infrequently globally (e.g., across the collection of literatures). A tf-idf score of a term increases proportionally to the number of times a word appears in a document and is offset by the number of documents in the corpus that contain the word. Thus, high ranking tf-idf terms may correspond to terms that are meaningful for a particular disease as the terms appear more frequently within a particular literature but not common across all literatures.]
Eickhoff does not explicitly teach, however Walpole teaches 
respective category of clinical trials and all other categories of clinical trials [Walpole teaches at Col.1, Line 65-67 that parsing the protocol for the clinical trial may include analyzing a protocol document using keyword analysis and pattern matching.]
Therefore, it would be prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the method for unsupervised taxonomy extraction from clinical trials as taught by Eickhoff/ Walpole and incorporate respective category of clinical trials and all other categories of clinical trials, with the motivation of improving the planning, execution, and reporting of clinical trials (Walpole Col.3 24-26).

REGARDING CLAIM 11
Eickhoff/ Walpole teaches the method of claim 1, Eickhoff further teaches wherein the predetermined threshold is based on frequency of occurrence in a known medical taxonomy. [Eickhoff teaches at Para.0055 that a document internal “tf-idf” (“term frequency-inverse document frequency”) terms may be identified, which represents terms that occur frequently locally (e.g., within the literature) but infrequently globally (e.g., across the collection of literatures). A tf-idf score of a term increases proportionally to the number of times a word appears in a document and is offset by the number of documents in the corpus that contain the word. Thus, high ranking tf-idf terms may correspond to terms that are meaningful for a particular disease as the terms appear more frequently within a particular literature but not common across all literatures. The system may set a threshold value for the tf-idf score such that terms with tf-idf score above the threshold value may be extracted for use as the plurality of terms.]

REGARDING CLAIM 12
Eickhoff/ Walpole teaches the method of claim 1, Eickhoff teaches further comprising, for each new term in the set of new terms, determining a probability that the new term is a medical term. [Eickhoff teaches at Para. 0054 that the plurality of terms is determined by identifying, using a medical language library, a set of terms to remove (e.g., filtered) from an initial set of extracted terms from each of the plurality of literatures.]

REGARDING CLAIM 13
Eickhoff/ Walpole teaches the method of claim 1, Eickhoff further teaches further comprising determining a condition metric, wherein the plurality of distances is determined based in part on the condition metric. [Eickhoff teaches at Para.0051 that the objective of selecting a value for the length p of the ranked list may be to keep the literatures with the highest relevance scores and to discard the less informative literatures. Para. 0052 teaches that the point in the plot at which the distribution drops significantly (e.g., the cutoff point) can be query specific (e.g., the point can vary from one query to another query). In order to identify the cutoff point, the length p can be determined separately for each query. In some examples, the length p may be calculated based on the number of literatures at the “elbow” point (e.g., the cutoff point where relevance score value difference is largest) of the plot where the steepest chance in the curvature of the plot is located.]

REGARDING CLAIM 14
Eickhoff/ Walpole teach the method of claim 13, Eickhoff further teaches wherein the condition metric is determined from a Map/Reduce cluster. [Eickhoff teaches term fusion component 142 that is capable of extracting multiple terms from the literatures retrieved by literature retrieval component 132.Term fusion component 142 may fuse, or merge, the terms into a combined list of terms. The combined list of terms may be used to identify and provide one or more potential disease diagnoses. Para. 0064 teaches that FIG. 4 depicts an example of term fusion using term fusion component 142. In FIG. 4, arrow 410 shows an example of term filtering. Terms such as “gluten,” “hip,” “dreams,” “shox,” etc. have been filtered out, or removed, from the initial list of extracted terms, as these terms do not belong to the semantic type of disease or syndrome.]



REGARDING CLAIM 15
Eickhoff/ Walpole teach the method of claim 1, Eickhoff further teaches wherein each vector in the plurality of vectors comprises a frequency the particular new term and associated keyword appear together in the respective category of clinical trial, the frequency they appear in proximity to a third medical term, and the morphological resemblance between the particular new term and associated keyword. [Eickhoff teaches at Para.0055 that a document internal “tf-idf” (“term frequency-inverse document frequency”) terms may be identified, which represents terms that occur frequently locally (e.g., within the literature) but infrequently globally (e.g., across the collection of literatures). A tf-idf score of a term increases proportionally to the number of times a word appears in a document and is offset by the number of documents in the corpus that contain the word. Thus, high ranking tf-idf terms may correspond to terms that are meaningful for a particular disease as the terms appear more frequently within a particular literature but not common across all literatures. Para. 0054 teaches that the plurality of terms is determined by identifying, using a medical language library, a set of terms to remove (e.g., filtered) from an initial set of extracted terms from each of the plurality of literatures. Para. 0065 that the grouping module 338 may group synonymous terms of the plurality of terms together (morphological resemblance). That is, terms with similar meaning may be grouped together. The grouping can be done using unique identifiers, such that all terms with synonymous meanings are grouped under the same unique identifier.]


REGARDING CLAIM 16
Eickhoff/ Walpole teach the method of claim 15, Eickhoff further teaches wherein morphological resemblance is scored based on a frequency analysis of the morphological structures and the number of their appearance in the corpus. [Eickhoff teaches at Para. 0055 that a document internal “tf-idf” (“term frequency-inverse document frequency”) terms may be identified, which represents terms that occur frequently locally (e.g., within the literature) but infrequently globally (e.g., across the collection of literatures). A tf-idf score of a term increases proportionally to the number of times a word appears in a document and is offset by the number of documents in the corpus that contain the word. Thus, high ranking tf-idf terms may correspond to terms that are meaningful for a particular disease as the terms appear more frequently within a particular literature but not common across all literatures. Para. 0065 that the grouping module 338 may group synonymous terms of the plurality of terms together (morphological resemblance). That is, terms with similar meaning may be grouped together. The grouping can be done using unique identifiers, such that all terms with synonymous meanings are grouped under the same unique identifier.]

REGARDING CLAIM 17
Eickhoff/ Walpole teaches the method of claim 1, Eickhoff further teaches wherein selecting the one or more new terms comprises determining one or more vectors of the plurality of vectors having a vector magnitude below a vector magnitude threshold. [Eickhoff teaches at Para. 0052 that the point in the plot at which the distribution drops significantly (e.g., the cutoff point) can be query specific (e.g., the point can vary from one query to another query). In order to identify the cutoff point, the length p can be determined separately for each query. In some examples, the length p may be calculated based on the number of literatures at the “elbow” point (e.g., the cutoff point where relevance score value difference is largest) of the plot where the steepest chance in the curvature of the plot is located.]

REGARDING CLAIM 18
Eickhoff/ Walpole teaches the method of claim I, Eickhoff further teaches wherein selecting the one or more new terms comprises determining one or more vectors of the plurality of vectors having a minimum vector magnitude. [ Eickhoff teaches at Para. 0051 that the objective of selecting a value for the length p of the ranked list may be to keep the literatures with the highest relevance scores and to discard the less informative literatures. Para. 0052 further teaches that the point in the plot at which the distribution drops significantly (e.g., the cutoff point) can be query specific (e.g., the point can vary from one query to another query). In order to identify the cutoff point, the length p can be determined separately for each query.]

REGARDING CLAIM 20
Eickhoff teaches a computer program product for supplementing a keyword mapping to disease conditions based on clinical trial descriptions, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising: [Eickhoff teaches at Para. 0006 a non-transitory computer readable storage medium encoding instruction thereon that, in response to execution by one or more processing devices, cause the processing device to perform operations.]
reading one or more corpus; [Eickhoff teaches at Para. 0004 providing a list of disease diagnoses based on data associated with a patient using searching of literature. Para.0022 teaches that a list of literatures may be generated based on the keywords for each of the queries. For example, the literature may be any type of document, including biomedical publications, articles, research papers, journal entries, textbooks, guidelines, or any other source of medical information.]
reading a list of disease conditions, the list having one or more disease condition mapped to one or more associated keyword; [Eickhoff teaches at Para.0004 that the method comprises accessing data associated with a patient, dividing the data into one or more queries, wherein each of the one or more queries is associated with one or more keywords.]
determining a plurality of categories of clinical literature based on the plurality of clinical literature descriptions and the list of disease conditions; [Eickhoff teaches at Para. 0067 that the diagnosis support module 350 may provide the list of one or more potential disease diagnoses based on the unique identifier under which terms have been grouped. As shown in FIG. 4, in some examples, a concept translation, as shown using arrow 430, may be performed. The concept translation is performed by finding the description associated with the unique identifier (e.g., CUI for UMLS) in the medical library, such as, finding the name of the disease for which the unique identifier stands for. As a result of the concept translation, the unique identifiers can be transformed into human readable disease diagnosis that can be provided as the one or more potential disease diagnoses.] 
determining a frequency of occurrence for each of one or more repeated terms from each category of clinical literature; [Eickhoff teaches at Para.0055 that a document internal “tf-idf” (“term frequency-inverse document frequency”) terms may be identified, which represents terms that occur frequently locally (e.g., within the literature) but infrequently globally (e.g., across the collection of literatures). A tf-idf score of a term increases proportionally to the number of times a word appears in a document and is offset by the number of documents in the corpus that contain the word. Thus, high ranking tf-idf terms may correspond to terms that are meaningful for a particular disease as the terms appear more frequently within a particular literature but not common across all literatures.]
determining a set of category-specific repeated terms having a frequency of occurrence greater than a predetermined threshold; [Eickhoff teaches at Para. 0055 that the system may set a threshold value for the tf-idf score such that terms with tf-idf score above the threshold value may be extracted for use as the plurality of terms.]
determining whether each repeated term in the set of category-specific repeated terms is not present in a predetermined medical taxonomy to thereby identify a set of new terms; [Eickhoff teaches at Para.0064 that some of the terms of the plurality of terms may contain little to no useful information for the disease diagnosis process. In some cases, these terms may indeed have a high tf-idf score, yet not be useful for the disease diagnosis process. For instance, terms like “Monday,” “dreams,” or “she” are not informative in the context of the application of disease diagnosis. These terms may be filtered out (e.g., removed) from the plurality of terms. In some examples, a medical language library (e.g., the UMLS) may be used to filter out terms that are not associated with a semantic type assigned to a term in the library that is useful for disease diagnosis. For example, for a given extracted term from a literature, corresponding semantic type of the given term may be retrieved from the library. If the semantic type is not “disease” or “syndrome” then the term may be filtered out of the plurality of terms. Para. 0056 teaches that the libraries may include medical vocabularies, standards, classification tools, acronyms, etc.]
determining a plurality of vectors for each new term in the set of new terms, each vector for a particular new term corresponding to the one or more associated keyword; [Eickhoff teaches at Para. 0054 when referring back to FIG. 2, at block 208, a plurality of terms for each query maybe merged into a combined list of terms. Para. 0054 further teaches one or more synonymous terms of the plurality of terms may be grouped under a unique identifier. Para. 0065 further teaches grouping module 338 may group synonymous terms of the plurality of terms together. That is, terms with similar meaning may be grouped together. The grouping can be done using unique identifiers, such that all terms with synonymous meanings are grouped under the same unique identifier.]
based on the plurality of vectors, selecting one or more of the new terms in the set of new terms; and mapping each of the selected new terms to a disease condition thereby generating a supplemented list of disease conditions.  [Eickhoff teaches at Para. 0064 that one or more synonymous terms of the plurality of terms may be grouped under a unique identifier corresponding to a potential diagnosis of the one or more potential diagnoses. Para.0067 further teaches that in the example of Fig.4, the diagnosis support module 350 provides a list of potential disease diagnoses 450 based on the queries and corresponding terms. The list of diagnoses may be provided in an order of ranks calculated for each diagnosis based on the overall score corresponding to each grouping of the unique identifiers.]
Eickhoff does not explicitly teach, however Walpole teaches 
each of the one or more corpus comprising a plurality of clinical trial descriptions; [Walpole teaches at Col.1, Line 65-67 that parsing the protocol for the clinical trial may include analyzing a protocol document using keyword analysis and pattern matching.]
determining a plurality of categories of clinical trials based on the plurality of clinical trial descriptions [Walpole teaches at Col. 3, Lines 57-61 that one method for parsing a protocol is based on keyword analysis, in which pattern matching is used to locate predefined standardized pertinent sections of a protocol. Each of these sections contains specific information, known to be associated with a particular subtopic in the protocol.]
each category of clinical trials; [Walpole teaches at Col.1, Lines 65-67 that parsing the protocol for the clinical trial may include analyzing a protocol document using keyword analysis and pattern matching. Col. 3, Lines 57-61 further teaches that one method for parsing a protocol is based on keyword analysis, in which pattern matching is used to locate predefined standardized pertinent sections of a protocol. Each of these sections contains specific information, known to be associated with a particular subtopic in the protocol.] 
Therefore, it would be prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the method for unsupervised taxonomy extraction from clinical trials as taught by Eickhoff and incorporate reading one or more corpus comprising a plurality of clinical trial descriptions, determining a plurality of categories of clinical trials based on the plurality of clinical trial descriptions, and each category of clinical trials as taught by Walpole, with the motivation of improving the planning, execution, and reporting of clinical trials (Walpole Col.3 Lines 24-26).

REGARDING CLAIM 21
Eickhoff teaches a method comprising:
reading a plurality of categories of clinical literature, each category of clinical literature corresponding to a unique disease condition and having a plurality of associated keywords; [Eickhoff teaches at Para. 0054 that one or more synonymous terms of the plurality of terms may be grouped under a unique identifier corresponding to a potential diagnosis of the one or more potential diagnoses.]
receiving a new medical term, wherein the new medical term is not present in any of the plurality of categories of clinical trials; [ Eickhoff teaches at Para.0064 that some of the terms of the plurality of terms may contain little to no useful information for the disease diagnosis process. In some cases, these terms may indeed have a high tf-idf score, yet not be useful for the disease diagnosis process. For instance, terms like “Monday,” “dreams,” or “she” are not informative in the context of the application of disease diagnosis. These terms may be filtered out (e.g., removed) from the plurality of terms. In some examples, a medical language library (e.g., the UMLS) may be used to filter out terms that are not associated with a semantic type assigned to a term in the library that is useful for disease diagnosis. For example, for a given extracted term from a literature, corresponding semantic type of the given term may be retrieved from the library. If the semantic type is not “disease” or “syndrome” then the term may be filtered out of the plurality of terms. Para. 0056 teaches that the libraries may include medical vocabularies, standards, classification tools, acronyms, etc.]
 for each category in the plurality of categories of clinical trials, comparing the new medical term to each associated keyword to determine for each new medical term and associated keyword pair: [Eickhoff teaches at Para. 0054 when referring back to FIG. 2, at block 208, a plurality of terms for each query maybe merged into a combined list of terms. Para. 0054 further teaches one or more synonymous terms of the plurality of terms may be grouped under a unique identifier. Para. 0065 further teaches grouping module 338 may group synonymous terms of the plurality of terms together. That is, terms with similar meaning may be grouped together. The grouping can be done using unique identifiers, such that all terms with synonymous meanings are grouped under the same unique identifier.]
a distance metric between the new medical term and associated keyword; [Eickhoff teaches at Para.0051 that the objective of selecting a value for the length p of the ranked list may be to keep the literatures with the highest relevance scores and to discard the less informative literatures. Para. 0052 teaches that the point in the plot at which the distribution drops significantly (e.g., the cutoff point) can be query specific (e.g., the point can vary from one query to another query). In order to identify the cutoff point, the length p can be determined separately for each query. In some examples, the length p may be calculated based on the number of literatures at the “elbow” point (e.g., the cutoff point where relevance score value difference is largest) of the plot where the steepest chance in the curvature of the plot is located.]
double occurrence of the new medical term and associated keyword; [Eickhoff teaches at Para. 0054 that the plurality of terms may be determined based on an overall score calculated for each of the plurality of terms. In some examples, the overall score may be calculated based on a term score indicating a term frequency-inverse document frequency for a particular term of the plurality of terms and the relevance score associated with a particular literature corresponding to the particular term.]
triple occurrences of the new medical term, associated keyword, and an additional medical term; [Eickhoff teaches at Para. 0054 that the plurality of terms may be determined based on an overall score calculated for each of the plurality of terms. In some examples, the overall score may be calculated based on a term score indicating a term frequency-inverse document frequency for a particular term of the plurality of terms and the relevance score associated with a particular literature corresponding to the particular term. Para. 0054 teaches that the plurality of terms is determined by identifying, using a medical language library, a set of terms to remove (e.g., filtered) from an initial set of extracted terms from each of the plurality of literatures. Para. 0065 that the grouping module 338 may group synonymous terms of the plurality of terms together (morphological resemblance). That is, terms with similar meaning may be grouped together. The grouping can be done using unique identifiers, such that all terms with synonymous meanings are grouped under the same unique identifier.]
determining a vector magnitude for each new medical term and associated keyword pair. [[Eickhoff teaches at Para. 0052 that the point in the plot at which the distribution drops significantly (e.g., the cutoff point) can be query specific (e.g., the point can vary from one query to another query). In order to identify the cutoff point, the length p can be determined separately for each query. In some examples, the length p may be calculated based on the number of literatures at the “elbow” point (e.g., the cutoff point where relevance score value difference is largest) of the plot where the steepest chance in the curvature of the plot is located.]
Eickhoff does not explicitly teach, however Walpole teaches 
reading a plurality of categories of clinical trials [Walpole teaches at Col.1, Lines 65-67 that parsing the protocol for the clinical trial may include analyzing a protocol document using keyword analysis and pattern matching. Col. 4, Lines 57-61 further teaches that one method for parsing a protocol is based on keyword analysis, in which pattern matching is used to locate predefined standardized pertinent sections of a protocol. Each of these sections contains specific information, known to be associated with a particular subtopic in the protocol.]
Therefore, it would be prima facie obvious to one of ordinary skill in the art, at the time of filing, to modify the method for unsupervised taxonomy extraction from clinical trials as taught by Eickhoff and incorporate reading a plurality of categories of clinical trials as taught by Walpole, with the motivation of improving the planning, execution, and reporting of clinical trials (Walpole Col.3 Lines 24-26).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Guo et al (US 11069432 B2), which discloses an automatic detection of disease presence from combining disease-specific measurements with textual descriptions of disease and its severity in unstructured textual reports is provided. In various embodiments, a knowledge graph of clinical concepts is read. Based on the knowledge graph, a plurality of associations is determined between disease names, symptoms, anatomical abnormalities, and qualifiers. A corpus of clinical reports is read. Based on the plurality of associations, a plurality of portions indicative of a disease condition is located within the corpus of clinical reports. Within each of the plurality of portions, name/value pairs are detected corresponding to measurements indicative of the disease condition. The measurements indicative of the disease conditions is extracted.
Michaelson et al (US 20200365279 A1), which discloses systems and methods for searching and presenting medical results derived from a corpus of medical literature via artificial intelligence are disclosed. Exemplary implementations may: obtain a set of medical results derived from a corpus of medical literature; present a user interface configured to facilitate searching and presenting the set of medical results; obtain a user-provided search query specifying one or more values of one or more attributes of the set of medical results; search the set of medical results for values of the attributes matching the user-provided search query; display a set of user-selectable filter elements through which the search results may be further refined; and/or perform other operations.
Chhabra et al. (US 20200051673 A1, which discloses techniques for clinical concept score generation. A set of keywords related to a clinical concept are determined, and a plurality of attributes is identified by searching a plurality of electronic health records (EHRs) based on the set of keywords. A plurality of attribute groups is generated, where each of the attribute groups is statistically orthogonal and includes at least one of the plurality of attributes, based on occurrence data extracted from the plurality of EHRs. For a patient, a plurality of attribute scores is determined for the plurality of attributes based on occurrence data extracted from one or more EHRs corresponding to the patient. A plurality of attribute group scores is determined, for the patient, for the plurality of attribute groups, based on the plurality of attribute scores. A clinical concept score is generated for the patient based on the plurality of attribute group scores.
Milian et al (Formalization of clinical trial eligibility criteria: Evaluation of a pattern-based approach), which discloses an approach to the problem of automatic interpretation of criteria meaning. It is based on detecting in text semantic entities (diseases, treatment, measurements etc.) using ontology annotators and semantic taggers, and detecting predefined patterns providing the contextual information in which these entities occur. The evaluation of the approach covers several aspects: precision and recall of the pattern detection algorithm and the assessment of the implications of using the identified patterns to find potential candidates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia K Edouard whose telephone number is (571)-272-6084. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM (Out of Office First Friday of the Biweek).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya M Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.K.E./Examiner, Art Unit 3626                                                                                                                                                                                                        

/EVANGELINE BARR/Primary Examiner, Art Unit 3626